ORDER
PER CURIAM.
Robert Pratte (Pratte) appeals the Labor and Industrial Relations Commission’s Final Award Denying Compensation to Pratte. The Commission affirmed the administrative law judge’s finding that, because Pratte’s allegations were contradicted by his medical records, the date of his injury could not be ascertained “with any degree of reasonable certainty.” Considering the whole record, the Commission’s decision is supported by sufficient, competent and substantial evidence. We have reviewed the briefs of the parties and the Record on Appeal, and we find no error of law in this case. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b)(4).